DETAILED ACTION
This Office action is in response to original application filed on 06/14/2022.
Claims 1-20 are pending. Claims 5 and 17 are objected to.
Claims 1-4, 6-16, and 18-20 are rejected.

Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of application number 14/054,803 (filed 10/15/2018), application number 15/497,130 (filed 04/15/2017), and provisional application number 61/714,181 (filed 10/15/2012).

Statutory Review under 35 USC § 101
Claims 1-13 are directed towards a method and have been reviewed.
Claims 1-13 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions, specifically as the claims, when viewed as a whole, involve aggregating measure fields of data derived from distinct data sources based on a user-specified primary aggregation.
Claims 14-19 are directed toward a system and have been reviewed.
Claims 14-19 appear to be statutory, as the system includes hardware (memory) as disclosed in ¶ 0034 of the applicant’s specification. Claims 14-19 also perform a method directed to significantly more than an abstract idea based on currently known judicial exceptions, specifically as the claims, when viewed as a whole, involve aggregating measure fields of data derived from distinct data sources based on a user-specified primary aggregation.
Claim 20 is directed toward an article of manufacture and have been reviewed.
Claim 20 appears to be statutory, as the article of manufacture excludes transitory signals (claim says non-transitory). Claim 20 also appears to be statutory as it performs a method directed to significantly more than an abstract idea based on currently known judicial exceptions, specifically as the claim, when viewed as a whole, involves aggregating measure fields of data derived from distinct data sources based on a user-specified primary aggregation.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 10-11, 13; 14; and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colby et al., U.S. Patent No. 6,199,063 (published March 6, 2001; hereinafter Colby) in view of Cushing et al., U.S. Patent No. 9,886,460 (not relied upon in parent applications 14/054,803 or 15/497,130; filed September 12, 2012; hereinafter Cushing).

Regarding claim 1, Colby teaches:
A method for dynamically combining data from multiple data sources, comprising: (Colby col. 1, line 25-43: In conducting searches, a relational database may match information from a field in one table with information in a corresponding field of another table to produce a third table that combines requested data from both tables; col. 3, line 55-64: When a query is asked and the answer is not directly available from a precomputed table, then conventionally, the answer to such a query typically needs to be derived from a combination of the base tables; see also col. 8, line 8-27: In the "group by" clause, the query identifies columns, wherein common elements of these columns are to be combined)
at a client device having one or more processors and memory storing one or more programs for execution by the one or more processors: (Colby FIG. 3, col. 5, line 9-col. 6, line 4 teaches CPU 102, memory 110, programming instructions and data, and a graphical user interface; col. 21, line 20-24: Software written according to embodiments of the present invention may be stored in some form of computer memory or CD ROM, or transmitted over a network, and executed by a processor)
…
receiving user selection of a first group of one or more dimension fields that specify a primary aggregation for a data visualization, (Colby FIGs. 4, 5A-5B, col. 9, line 13-30: Suppose a user query is received, such as the following: select month, sum(dollars) | sum sales, period | where sales.per_key=period.per_key | group by month [user query specifies a grouping by month])
wherein each of the one or more dimension fields in the first group is a data field in a first data source of the two or more ... data sources; (Colby FIG. 5B, col. 9, line 32-47: In order to rollup day to month, the aggregate table of FIG. 5A can be joined with a derived table shown in FIG. 5B. The derived table can be produced in real time, i.e. "on the fly" or can be precomputed view. A derived table is an aggregate dimension table derived from a detail dimension table [see FIG. 5B showing the desired/specified month values])
in accordance with a determination that one or more first dimension fields in the first group are not dimension fields in a second data source of the two or more ... data sources: (Colby FIGs. 5, col. 9, line 26-47: a user query is received; In order to determine whether the precomputed view defining the sum_dollars_by_day table of FIG. 5A can be utilized to rewrite the given user query, it needs to be determined whether month can be derived from day [Colby teaches an aggregate table in FIG. 5A with Day and Sum_Dollars; the user query desires “month, sum(dollars)”; Colby then contemplates there not being month fields in the aggregate table])
identifying a second group of one or more dimension fields… (Colby col. 9, line 32-col. 10, line 32: In order to rollup day to month, the aggregate table of FIG. 5A can be joined with a derived table shown in FIG. 5B. The derived table can be produced in real time, i.e. "on the fly" or can be precomputed view; resulting table is to be grouped by values in the month column of the sub_ table; col. 10, line 28-32: The resulting table to the user's query is shown in FIG. 5C [Colby teaches using a derived table (FIG. 5B) to create a resulting table (FIG. 5C)] [the derived table is based on the period table of FIG. 4 for the replacement])
...a first level of detail that is more granular than the primary aggregation specified in the first group... (Colby teaches querying for a desired grouping by month; the derived table of FIG. 5B is created in order to effect col. 10, line 18-27: the desired effect of having a single sum of the dollar transactions for a given day. Accordingly, the derived table of FIG. 5B allows the calculation of an accurate result [Colby teaches summing the daily Sum_Dollars of FIG. 5A [would be at a first level of detail] to result in the monthly Sum columns of FIG. 5B [primary aggregation]]; see also col. 9, line 63-col. 10, line 32)
to form a single combined data set that includes the one or more dimension fields specified in the first group and one or more measure data fields aggregated... (Colby FIGs. 5A-5C, col. 9, line 63-col. 10, line 5 teaches fields from data sources: The "select" clause selects elements of a month column from a table called "sub_.O slashed.", and sums a column called sum_dollars from the table sum_dollars_by_day of FIG. 5A; col. 10, line 18-27: the desired effect of having a single sum of the dollar transactions for a given day. Accordingly, the derived table of FIG. 5B allows the calculation of an accurate result)
rolling up the combined data set, including the one or more measure data fields, to form a final data set based on the one or more dimension fields from the first group... (Colby col. 9, line 32-47: In order to rollup day to month, the aggregate table of FIG. 5A can be joined with a derived table shown in FIG. 5B; col. 10, line 11-17: The resulting table is to be grouped by values in the month column of the sub_ table [grouping by month is the primary aggregating]; col. 10, line 33-45: utilize predefined hierarchy of data to determine if elements of a finer granularity can be rolled up into coarser granularity, and derive necessary means to accomplish the complex_rollup (for example, by creating a derived table when necessary))
displaying the data visualization using the data from the final data set. (Colby FIG. 5C, col. 10, line 28-32: The resulting table to the user's query is shown in FIG. 5C. Although the table in FIG. 5C is the result of the user's query, the table in FIG. 5C can be created via the precomputed view given in this example, in the above described manner)
Colby does not expressly disclose two or more distinct data sources.
Colby further does not expressly disclose the bolded limitations seen below:
...two or more distinct data sources, each data source having a respective set of data fields and a respective set of data rows;
...a data field in a first data source of the two or more distinct data sources;
...dimension fields in a second data source of the two or more distinct data sources;
joining the first data source with the second data source at a first level of detail that is more granular than the primary aggregation specified in the first group
...one or more measure data fields aggregated according to the first group;
rolling up the combined data set, including the one or more measure data fields, to form a final data set based on the one or more dimension fields from the first group that specifies the primary aggregation for the data visualization;
Cushing teaches two or more distinct sources by teaching the following:
...two or more distinct data sources, each data source having a respective set of data fields and a respective set of data rows; (Cushing col. 5, lines 14-50: examples using the sample data in the Purchases and Customer Data Tables below; The cube has a time dimension and a customer dimension. Each cell of the cube contains one measure, number of units purchased; col. 1, line 60-col. 2, lines 4: removes from a set of tuples of a database operation at least one tuple that lacks corresponding data in a data source based on the tuple containing elements corresponding to non-intersecting sets of attributes at the determined level; Cushing also shows distinct data sources in col. 9, lines 24-40: The system may employ any number of any conventional or other OLAP systems, databases, data stores or storage structures (e.g., files, databases, data structures, data or other repositories, etc.) to store information (e.g., cubes, arrays, fact tables, dimension tables, conventional relational tables, indexes, metadata, etc.). Database systems may be implemented by any number of any conventional or other databases, data stores or storage structures (e.g., files, databases, data structures, data or other repositories, etc.) to store information (e.g., cubes, arrays, fact tables, dimension tables, conventional relational tables, indexes, metadata, etc.))
Cushing further teaches:
in accordance with a determination that one or more first dimension fields in the first group are not dimension fields in a second data source of the two or more distinct data sources: (Cushing col. 1, line 60-col. 2, lines 4: removes from a set of tuples of a database operation at least one tuple that lacks corresponding data in a data source [relevant to the claimed 'data sources'] based on the tuple containing elements corresponding to non-intersecting sets of attributes at the determined level; Cushing also shows distinct data sources in col. 9, lines 24-40: The system may employ any number of any conventional or other OLAP systems, databases, data stores or storage structures (e.g., files, databases, data structures, data or other repositories, etc.) to store information (e.g., cubes, arrays, fact tables, dimension tables, conventional relational tables, indexes, metadata, etc.) || see now Cushing col. 4, lines 4-25, Table 1: A level is designated as a convergence level of plural hierarchies of the same dimension if the hierarchies share the particular level and all levels below that particular level [this sharing condition not being met is relevant to the claimed fields in first group not being dimension fields in a second data source]; in the case of a time dimension with RegularCalendar and FiscalCalendar hierarchies as shown in the Time Dimensions Hierarchy Table below, the convergence level is Month [shown to be a dimension field]; claim 1: an upper level of each of a first hierarchy and a second hierarchy of data attributes of a dimension of a data source [shows dimension fields]; in response to the first hierarchy and the second hierarchy lacking a shared level)
joining the first data source with the second data source at a first level of detail that is more granular than the primary aggregation specified in the first group to form a single combined data set that includes the one or more dimension fields specified in the first group (Cushing col. 1, lines 25-37 provide an example that still bears relevance: A time dimension may have levels that include Year, Month, and Day. Hierarchies allow a user to easily request aggregate data at various levels of granularity. By way of example, a user may request data aggregated over a given year and a given state by specifying a tuple, such as (2011, Illinois) [shows a primary aggregation over a year] || see then Cushing col. 7, line 48-col. 8, line 4: determine whether an operable convergence level among multiple hierarchies of a single dimension exists and may construct a convergence level even if the hierarchies of a dimension do not have a convergence level visible to users. For example, a time dimension may contain Year/Month and a Year/Quarter hierarchies which to the user do not have a convergence level. In this situation, one embodiment of the present invention would not remove tuples since there is no convergence level defined by user-created metadata [see the default embodiment removing tuples above in col. 1, line 60-col. 2, line 4 if at least one tuple lacks corresponding data in a data source; this embodiment would not remove tuples but would instead perform the following]; looks for a common relationship between the hierarchies and the data which is known to the system and which can be used as the convergence level. In the time example above, if data is retained at the day level (e.g., in a fact table of a ROLAP system or in cells of MOLAP system), both the Year/Month and Year/Quarter hierarchies use a join relationship at the granularity of “day” to the data, and the instances of “day” may be used as the convergence “level” [shows more granular level of detail] || see also Cushing claim 1: determining an upper level of each of a first hierarchy and a second hierarchy of data attributes of a dimension of a data source [shows dimension fields] where the first hierarchy and the second hierarchy share the determined level and each subordinate hierarchical level below the determined level, wherein, in response to the first hierarchy and the second hierarchy lacking a shared level, constructing an operable shared level as the determined level using a join relationship at a finer level of granularity than the first and second hierarchies)
and one or more measure data fields aggregated according to the first group; (Cushing col. 5, line 64-col. 6, line 35: a user submits a request to OLAP server 16 for unit purchase data aggregated according to gender and marital status; (Female, Married, 2), (Female, Single, 7), (Male, Married, 3), (Male, Single, NULL))
...the one or more dimension fields from the first group that specifies the primary aggregation for the data visualization; (Cushing col. 1, lines 25-37: a geographic area dimension may have a hierarchy that includes levels of Country, State, and City. A time dimension may have levels that include Year, Month, and Day. Hierarchies allow a user to easily request aggregate data at various levels of granularity. By way of example, a user may request data aggregated over a given year and a given state by specifying a tuple, such as (2011, Illinois) [shows a primary aggregation over a year]; see then Cushing col. 7, line 48-col. 8, line 4: determine whether an operable convergence level among multiple hierarchies of a single dimension exists and may construct a convergence level even if the hierarchies of a dimension do not have a convergence level visible to users. For example, a time dimension may contain Year/Month and a Year/Quarter hierarchies which to the user do not have a convergence level. In this situation, one embodiment of the present invention would not remove tuples since there is no convergence level defined by user-created metadata; looks for a common relationship between the hierarchies and the data which is known to the system and which can be used as the convergence level. In the time example above, if data is retained at the day level (e.g., in a fact table of a ROLAP system or in cells of MOLAP system), both the Year/Month and Year/Quarter hierarchies use a join relationship at the granularity of “day” to the data, and the instances of “day” may be used as the convergence “level”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the relationship table and the resultant computed table based on granular aggregation as in Colby with the data aggregation of Cushing.
In addition, both of the references (Colby and Cushing) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of data aggregation.
Motivation to do so would be to improve the functioning of the table aggregation, construction, and interplay of Colby with the ability to converge data even in the event of no visible user-facing convergence level as seen in Cushing. Motivation to do so would also be to improve the data storage of Colby with the OLAP or OLTP data storage structures of Cushing capable of being remote from or local to a computer and storing desired data (Cushing col. 9, lines 24-40).



Regarding claim 14, Colby teaches:
A client device, comprising: one or more processors; memory; and one or more programs stored in the memory for execution by the one or more processors, the one or more programs comprising instructions for: (Colby FIG. 3, col. 5, line 9-col. 6, line 4 teaches CPU 102, memory 110, programming instructions and data, and a graphical user interface; col. 21, line 20-24: Software written according to embodiments of the present invention may be stored in some form of computer memory or CD ROM, or transmitted over a network, and executed by a processor)
receiving user selection of a first group of one or more dimension fields that specify a primary aggregation for a data visualization, (Colby FIGs. 4, 5A-5B, col. 9, line 13-30: Suppose a user query is received, such as the following: select month, sum(dollars) | sum sales, period | where sales.per_key=period.per_key | group by month [user query specifies a grouping by month])
wherein each of the one or more dimension fields in the first group is a data field in a first data source of the two or more ... data sources; (Colby FIG. 5B, col. 9, line 32-47: In order to rollup day to month, the aggregate table of FIG. 5A can be joined with a derived table shown in FIG. 5B. The derived table can be produced in real time, i.e. "on the fly" or can be precomputed view. A derived table is an aggregate dimension table derived from a detail dimension table [see FIG. 5B showing the desired/specified month values])
in accordance with a determination that one or more first dimension fields in the first group are not dimension fields in a second data source of the two or more ... data sources: (Colby FIGs. 5, col. 9, line 26-47: a user query is received; In order to determine whether the precomputed view defining the sum_dollars_by_day table of FIG. 5A can be utilized to rewrite the given user query, it needs to be determined whether month can be derived from day [Colby teaches an aggregate table in FIG. 5A with Day and Sum_Dollars; the user query desires “month, sum(dollars)”; Colby then contemplates there not being month fields in the aggregate table])
identifying a second group of one or more dimension fields… (Colby col. 9, line 32-col. 10, line 32: In order to rollup day to month, the aggregate table of FIG. 5A can be joined with a derived table shown in FIG. 5B. The derived table can be produced in real time, i.e. "on the fly" or can be precomputed view; resulting table is to be grouped by values in the month column of the sub_ table; col. 10, line 28-32: The resulting table to the user's query is shown in FIG. 5C [Colby teaches using a derived table (FIG. 5B) to create a resulting table (FIG. 5C)] [the derived table is based on the period table of FIG. 4 for the replacement])
...a first level of detail that is more granular than the primary aggregation specified in the first group... (Colby teaches querying for a desired grouping by month; the derived table of FIG. 5B is created in order to effect col. 10, line 18-27: the desired effect of having a single sum of the dollar transactions for a given day. Accordingly, the derived table of FIG. 5B allows the calculation of an accurate result [Colby teaches summing the daily Sum_Dollars of FIG. 5A [would be at a first level of detail] to result in the monthly Sum columns of FIG. 5B [primary aggregation]]; see also col. 9, line 63-col. 10, line 32)
to form a single combined data set that includes the one or more dimension fields specified in the first group and one or more measure data fields aggregated... (Colby FIGs. 5A-5C, col. 9, line 63-col. 10, line 5 teaches fields from data sources: The "select" clause selects elements of a month column from a table called "sub_.O slashed.", and sums a column called sum_dollars from the table sum_dollars_by_day of FIG. 5A; col. 10, line 18-27: the desired effect of having a single sum of the dollar transactions for a given day. Accordingly, the derived table of FIG. 5B allows the calculation of an accurate result)
rolling up the combined data set, including the one or more measure data fields, to form a final data set based on the one or more dimension fields from the first group... (Colby col. 9, line 32-47: In order to rollup day to month, the aggregate table of FIG. 5A can be joined with a derived table shown in FIG. 5B; col. 10, line 11-17: The resulting table is to be grouped by values in the month column of the sub_ table [grouping by month is the primary aggregating]; col. 10, line 33-45: utilize predefined hierarchy of data to determine if elements of a finer granularity can be rolled up into coarser granularity, and derive necessary means to accomplish the complex_rollup (for example, by creating a derived table when necessary))
displaying the data visualization using the data from the final data set. (Colby FIG. 5C, col. 10, line 28-32: The resulting table to the user's query is shown in FIG. 5C. Although the table in FIG. 5C is the result of the user's query, the table in FIG. 5C can be created via the precomputed view given in this example, in the above described manner)
Colby does not expressly disclose two or more distinct data sources.
Colby further does not expressly disclose the bolded limitations seen below:
...two or more distinct data sources, each data source having a respective set of data fields and a respective set of data rows;
...a data field in a first data source of the two or more distinct data sources;
...dimension fields in a second data source of the two or more distinct data sources;
joining the first data source with the second data source at a first level of detail that is more granular than the primary aggregation specified in the first group
...one or more measure data fields aggregated according to the first group;
rolling up the combined data set, including the one or more measure data fields, to form a final data set based on the one or more dimension fields from the first group that specifies the primary aggregation for the data visualization;
Cushing teaches two or more distinct sources by teaching the following:
...two or more distinct data sources, each data source having a respective set of data fields and a respective set of data rows; (Cushing col. 5, lines 14-50: examples using the sample data in the Purchases and Customer Data Tables below; The cube has a time dimension and a customer dimension. Each cell of the cube contains one measure, number of units purchased; col. 1, line 60-col. 2, lines 4: removes from a set of tuples of a database operation at least one tuple that lacks corresponding data in a data source based on the tuple containing elements corresponding to non-intersecting sets of attributes at the determined level; Cushing also shows distinct data sources in col. 9, lines 24-40: The system may employ any number of any conventional or other OLAP systems, databases, data stores or storage structures (e.g., files, databases, data structures, data or other repositories, etc.) to store information (e.g., cubes, arrays, fact tables, dimension tables, conventional relational tables, indexes, metadata, etc.). Database systems may be implemented by any number of any conventional or other databases, data stores or storage structures (e.g., files, databases, data structures, data or other repositories, etc.) to store information (e.g., cubes, arrays, fact tables, dimension tables, conventional relational tables, indexes, metadata, etc.))
Cushing further teaches:
in accordance with a determination that one or more first dimension fields in the first group are not dimension fields in a second data source of the two or more distinct data sources: (Cushing col. 1, line 60-col. 2, lines 4: removes from a set of tuples of a database operation at least one tuple that lacks corresponding data in a data source [relevant to the claimed 'data sources'] based on the tuple containing elements corresponding to non-intersecting sets of attributes at the determined level; Cushing also shows distinct data sources in col. 9, lines 24-40: The system may employ any number of any conventional or other OLAP systems, databases, data stores or storage structures (e.g., files, databases, data structures, data or other repositories, etc.) to store information (e.g., cubes, arrays, fact tables, dimension tables, conventional relational tables, indexes, metadata, etc.) || see now Cushing col. 4, lines 4-25, Table 1: A level is designated as a convergence level of plural hierarchies of the same dimension if the hierarchies share the particular level and all levels below that particular level [this sharing condition not being met is relevant to the claimed fields in first group not being dimension fields in a second data source]; in the case of a time dimension with RegularCalendar and FiscalCalendar hierarchies as shown in the Time Dimensions Hierarchy Table below, the convergence level is Month [shown to be a dimension field]; claim 1: an upper level of each of a first hierarchy and a second hierarchy of data attributes of a dimension of a data source [shows dimension fields]; in response to the first hierarchy and the second hierarchy lacking a shared level)
joining the first data source with the second data source at a first level of detail that is more granular than the primary aggregation specified in the first group to form a single combined data set that includes the one or more dimension fields specified in the first group (Cushing col. 1, lines 25-37 provide an example that still bears relevance: A time dimension may have levels that include Year, Month, and Day. Hierarchies allow a user to easily request aggregate data at various levels of granularity. By way of example, a user may request data aggregated over a given year and a given state by specifying a tuple, such as (2011, Illinois) [shows a primary aggregation over a year] || see then Cushing col. 7, line 48-col. 8, line 4: determine whether an operable convergence level among multiple hierarchies of a single dimension exists and may construct a convergence level even if the hierarchies of a dimension do not have a convergence level visible to users. For example, a time dimension may contain Year/Month and a Year/Quarter hierarchies which to the user do not have a convergence level. In this situation, one embodiment of the present invention would not remove tuples since there is no convergence level defined by user-created metadata [see the default embodiment removing tuples above in col. 1, line 60-col. 2, line 4 if at least one tuple lacks corresponding data in a data source; this embodiment would not remove tuples but would instead perform the following]; looks for a common relationship between the hierarchies and the data which is known to the system and which can be used as the convergence level. In the time example above, if data is retained at the day level (e.g., in a fact table of a ROLAP system or in cells of MOLAP system), both the Year/Month and Year/Quarter hierarchies use a join relationship at the granularity of “day” to the data, and the instances of “day” may be used as the convergence “level” [shows more granular level of detail] || see also Cushing claim 1: determining an upper level of each of a first hierarchy and a second hierarchy of data attributes of a dimension of a data source [shows dimension fields] where the first hierarchy and the second hierarchy share the determined level and each subordinate hierarchical level below the determined level, wherein, in response to the first hierarchy and the second hierarchy lacking a shared level, constructing an operable shared level as the determined level using a join relationship at a finer level of granularity than the first and second hierarchies)
and one or more measure data fields aggregated according to the first group; (Cushing col. 5, line 64-col. 6, line 35: a user submits a request to OLAP server 16 for unit purchase data aggregated according to gender and marital status; (Female, Married, 2), (Female, Single, 7), (Male, Married, 3), (Male, Single, NULL))
...the one or more dimension fields from the first group that specifies the primary aggregation for the data visualization; (Cushing col. 1, lines 25-37: a geographic area dimension may have a hierarchy that includes levels of Country, State, and City. A time dimension may have levels that include Year, Month, and Day. Hierarchies allow a user to easily request aggregate data at various levels of granularity. By way of example, a user may request data aggregated over a given year and a given state by specifying a tuple, such as (2011, Illinois) [shows a primary aggregation over a year]; see then Cushing col. 7, line 48-col. 8, line 4: determine whether an operable convergence level among multiple hierarchies of a single dimension exists and may construct a convergence level even if the hierarchies of a dimension do not have a convergence level visible to users. For example, a time dimension may contain Year/Month and a Year/Quarter hierarchies which to the user do not have a convergence level. In this situation, one embodiment of the present invention would not remove tuples since there is no convergence level defined by user-created metadata; looks for a common relationship between the hierarchies and the data which is known to the system and which can be used as the convergence level. In the time example above, if data is retained at the day level (e.g., in a fact table of a ROLAP system or in cells of MOLAP system), both the Year/Month and Year/Quarter hierarchies use a join relationship at the granularity of “day” to the data, and the instances of “day” may be used as the convergence “level”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the relationship table and the resultant computed table based on granular aggregation as in Colby with the data aggregation of Cushing.
In addition, both of the references (Colby and Cushing) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of data aggregation.
Motivation to do so would be to improve the functioning of the table aggregation, construction, and interplay of Colby with the ability to converge data even in the event of no visible user-facing convergence level as seen in Cushing. Motivation to do so would also be to improve the data storage of Colby with the OLAP or OLTP data storage structures of Cushing capable of being remote from or local to a computer and storing desired data (Cushing col. 9, lines 24-40).

Regarding claim 20, Colby teaches:
A non-transitory computer readable storage medium storing one or more programs configured for execution by a client device having one or more processors and memory storing one or more programs for execution by the one or more processors, the one or more programs comprising instructions for: (Colby FIG. 3, col. 5, line 9-col. 6, line 4 teaches CPU 102, memory 110, programming instructions and data, and a graphical user interface; col. 21, line 20-24: Software written according to embodiments of the present invention may be stored in some form of computer memory or CD ROM, or transmitted over a network, and executed by a processor)
receiving user selection of a first group of one or more dimension fields that specify a primary aggregation for a data visualization, (Colby FIGs. 4, 5A-5B, col. 9, line 13-30: Suppose a user query is received, such as the following: select month, sum(dollars) | sum sales, period | where sales.per_key=period.per_key | group by month [user query specifies a grouping by month])
wherein each of the one or more dimension fields in the first group is a data field in a first data source of the two or more ... data sources; (Colby FIG. 5B, col. 9, line 32-47: In order to rollup day to month, the aggregate table of FIG. 5A can be joined with a derived table shown in FIG. 5B. The derived table can be produced in real time, i.e. "on the fly" or can be precomputed view. A derived table is an aggregate dimension table derived from a detail dimension table [see FIG. 5B showing the desired/specified month values])
in accordance with a determination that one or more first dimension fields in the first group are not dimension fields in a second data source of the two or more ... data sources: (Colby FIGs. 5, col. 9, line 26-47: a user query is received; In order to determine whether the precomputed view defining the sum_dollars_by_day table of FIG. 5A can be utilized to rewrite the given user query, it needs to be determined whether month can be derived from day [Colby teaches an aggregate table in FIG. 5A with Day and Sum_Dollars; the user query desires “month, sum(dollars)”; Colby then contemplates there not being month fields in the aggregate table])
identifying a second group of one or more dimension fields… (Colby col. 9, line 32-col. 10, line 32: In order to rollup day to month, the aggregate table of FIG. 5A can be joined with a derived table shown in FIG. 5B. The derived table can be produced in real time, i.e. "on the fly" or can be precomputed view; resulting table is to be grouped by values in the month column of the sub_ table; col. 10, line 28-32: The resulting table to the user's query is shown in FIG. 5C [Colby teaches using a derived table (FIG. 5B) to create a resulting table (FIG. 5C)] [the derived table is based on the period table of FIG. 4 for the replacement])
...a first level of detail that is more granular than the primary aggregation specified in the first group... (Colby teaches querying for a desired grouping by month; the derived table of FIG. 5B is created in order to effect col. 10, line 18-27: the desired effect of having a single sum of the dollar transactions for a given day. Accordingly, the derived table of FIG. 5B allows the calculation of an accurate result [Colby teaches summing the daily Sum_Dollars of FIG. 5A [would be at a first level of detail] to result in the monthly Sum columns of FIG. 5B [primary aggregation]]; see also col. 9, line 63-col. 10, line 32)
to form a single combined data set that includes the one or more dimension fields specified in the first group and one or more measure data fields aggregated... (Colby FIGs. 5A-5C, col. 9, line 63-col. 10, line 5 teaches fields from data sources: The "select" clause selects elements of a month column from a table called "sub_.O slashed.", and sums a column called sum_dollars from the table sum_dollars_by_day of FIG. 5A; col. 10, line 18-27: the desired effect of having a single sum of the dollar transactions for a given day. Accordingly, the derived table of FIG. 5B allows the calculation of an accurate result)
rolling up the combined data set, including the one or more measure data fields, to form a final data set based on the one or more dimension fields from the first group... (Colby col. 9, line 32-47: In order to rollup day to month, the aggregate table of FIG. 5A can be joined with a derived table shown in FIG. 5B; col. 10, line 11-17: The resulting table is to be grouped by values in the month column of the sub_ table [grouping by month is the primary aggregating]; col. 10, line 33-45: utilize predefined hierarchy of data to determine if elements of a finer granularity can be rolled up into coarser granularity, and derive necessary means to accomplish the complex_rollup (for example, by creating a derived table when necessary))
displaying the data visualization using the data from the final data set. (Colby FIG. 5C, col. 10, line 28-32: The resulting table to the user's query is shown in FIG. 5C. Although the table in FIG. 5C is the result of the user's query, the table in FIG. 5C can be created via the precomputed view given in this example, in the above described manner)
Colby does not expressly disclose two or more distinct data sources.
Colby further does not expressly disclose the bolded limitations seen below:
...two or more distinct data sources, each data source having a respective set of data fields and a respective set of data rows;
...a data field in a first data source of the two or more distinct data sources;
...dimension fields in a second data source of the two or more distinct data sources;
joining the first data source with the second data source at a first level of detail that is more granular than the primary aggregation specified in the first group
...one or more measure data fields aggregated according to the first group;
rolling up the combined data set, including the one or more measure data fields, to form a final data set based on the one or more dimension fields from the first group that specifies the primary aggregation for the data visualization;
Cushing teaches two or more distinct sources by teaching the following:
...two or more distinct data sources, each data source having a respective set of data fields and a respective set of data rows; (Cushing col. 5, lines 14-50: examples using the sample data in the Purchases and Customer Data Tables below; The cube has a time dimension and a customer dimension. Each cell of the cube contains one measure, number of units purchased; col. 1, line 60-col. 2, lines 4: removes from a set of tuples of a database operation at least one tuple that lacks corresponding data in a data source based on the tuple containing elements corresponding to non-intersecting sets of attributes at the determined level; Cushing also shows distinct data sources in col. 9, lines 24-40: The system may employ any number of any conventional or other OLAP systems, databases, data stores or storage structures (e.g., files, databases, data structures, data or other repositories, etc.) to store information (e.g., cubes, arrays, fact tables, dimension tables, conventional relational tables, indexes, metadata, etc.). Database systems may be implemented by any number of any conventional or other databases, data stores or storage structures (e.g., files, databases, data structures, data or other repositories, etc.) to store information (e.g., cubes, arrays, fact tables, dimension tables, conventional relational tables, indexes, metadata, etc.))
Cushing further teaches:
in accordance with a determination that one or more first dimension fields in the first group are not dimension fields in a second data source of the two or more distinct data sources: (Cushing col. 1, line 60-col. 2, lines 4: removes from a set of tuples of a database operation at least one tuple that lacks corresponding data in a data source [relevant to the claimed 'data sources'] based on the tuple containing elements corresponding to non-intersecting sets of attributes at the determined level; Cushing also shows distinct data sources in col. 9, lines 24-40: The system may employ any number of any conventional or other OLAP systems, databases, data stores or storage structures (e.g., files, databases, data structures, data or other repositories, etc.) to store information (e.g., cubes, arrays, fact tables, dimension tables, conventional relational tables, indexes, metadata, etc.) || see now Cushing col. 4, lines 4-25, Table 1: A level is designated as a convergence level of plural hierarchies of the same dimension if the hierarchies share the particular level and all levels below that particular level [this sharing condition not being met is relevant to the claimed fields in first group not being dimension fields in a second data source]; in the case of a time dimension with RegularCalendar and FiscalCalendar hierarchies as shown in the Time Dimensions Hierarchy Table below, the convergence level is Month [shown to be a dimension field]; claim 1: an upper level of each of a first hierarchy and a second hierarchy of data attributes of a dimension of a data source [shows dimension fields]; in response to the first hierarchy and the second hierarchy lacking a shared level)
joining the first data source with the second data source at a first level of detail that is more granular than the primary aggregation specified in the first group to form a single combined data set that includes the one or more dimension fields specified in the first group (Cushing col. 1, lines 25-37 provide an example that still bears relevance: A time dimension may have levels that include Year, Month, and Day. Hierarchies allow a user to easily request aggregate data at various levels of granularity. By way of example, a user may request data aggregated over a given year and a given state by specifying a tuple, such as (2011, Illinois) [shows a primary aggregation over a year] || see then Cushing col. 7, line 48-col. 8, line 4: determine whether an operable convergence level among multiple hierarchies of a single dimension exists and may construct a convergence level even if the hierarchies of a dimension do not have a convergence level visible to users. For example, a time dimension may contain Year/Month and a Year/Quarter hierarchies which to the user do not have a convergence level. In this situation, one embodiment of the present invention would not remove tuples since there is no convergence level defined by user-created metadata [see the default embodiment removing tuples above in col. 1, line 60-col. 2, line 4 if at least one tuple lacks corresponding data in a data source; this embodiment would not remove tuples but would instead perform the following]; looks for a common relationship between the hierarchies and the data which is known to the system and which can be used as the convergence level. In the time example above, if data is retained at the day level (e.g., in a fact table of a ROLAP system or in cells of MOLAP system), both the Year/Month and Year/Quarter hierarchies use a join relationship at the granularity of “day” to the data, and the instances of “day” may be used as the convergence “level” [shows more granular level of detail] || see also Cushing claim 1: determining an upper level of each of a first hierarchy and a second hierarchy of data attributes of a dimension of a data source [shows dimension fields] where the first hierarchy and the second hierarchy share the determined level and each subordinate hierarchical level below the determined level, wherein, in response to the first hierarchy and the second hierarchy lacking a shared level, constructing an operable shared level as the determined level using a join relationship at a finer level of granularity than the first and second hierarchies)
and one or more measure data fields aggregated according to the first group; (Cushing col. 5, line 64-col. 6, line 35: a user submits a request to OLAP server 16 for unit purchase data aggregated according to gender and marital status; (Female, Married, 2), (Female, Single, 7), (Male, Married, 3), (Male, Single, NULL))
...the one or more dimension fields from the first group that specifies the primary aggregation for the data visualization; (Cushing col. 1, lines 25-37: a geographic area dimension may have a hierarchy that includes levels of Country, State, and City. A time dimension may have levels that include Year, Month, and Day. Hierarchies allow a user to easily request aggregate data at various levels of granularity. By way of example, a user may request data aggregated over a given year and a given state by specifying a tuple, such as (2011, Illinois) [shows a primary aggregation over a year]; see then Cushing col. 7, line 48-col. 8, line 4: determine whether an operable convergence level among multiple hierarchies of a single dimension exists and may construct a convergence level even if the hierarchies of a dimension do not have a convergence level visible to users. For example, a time dimension may contain Year/Month and a Year/Quarter hierarchies which to the user do not have a convergence level. In this situation, one embodiment of the present invention would not remove tuples since there is no convergence level defined by user-created metadata; looks for a common relationship between the hierarchies and the data which is known to the system and which can be used as the convergence level. In the time example above, if data is retained at the day level (e.g., in a fact table of a ROLAP system or in cells of MOLAP system), both the Year/Month and Year/Quarter hierarchies use a join relationship at the granularity of “day” to the data, and the instances of “day” may be used as the convergence “level”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the relationship table and the resultant computed table based on granular aggregation as in Colby with the data aggregation of Cushing.
In addition, both of the references (Colby and Cushing) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of data aggregation.
Motivation to do so would be to improve the functioning of the table aggregation, construction, and interplay of Colby with the ability to converge data even in the event of no visible user-facing convergence level as seen in Cushing. Motivation to do so would also be to improve the data storage of Colby with the OLAP or OLTP data storage structures of Cushing capable of being remote from or local to a computer and storing desired data (Cushing col. 9, lines 24-40).

Regarding claim 10, Colby in view of Cushing teaches all the features with respect to claim 1 above including:
the primary data source comprises one or more tables in a relational database. (Colby FIGs. 1, 4-5)

Regarding claim 11, Colby in view of Cushing teaches:
the primary data source is a data cube. (Cushing col. 9, lines 24-40: The system may employ any number of any conventional or other OLAP systems, databases, data stores or storage structures (e.g., files, databases, data structures, data or other repositories, etc.) to store information (e.g., cubes, arrays, fact tables, dimension tables, conventional relational tables, indexes, metadata, etc.))


Regarding claim 13, Colby in view of Cushing teaches:
wherein at least two data sources are accessed using distinct software applications. (Cushing col. 2, line 65-col. 3, lines 19: The client systems may include an OLAP client 20, such as a spreadsheet, report generator, or other client software, and present any graphical user (e.g., GUI, etc.) or other interface (e.g., command line prompts, menu screens, etc.) to solicit queries from users and display results; any commercially available and custom software (e.g., reporting software, spreadsheet software, communications software, server software, OLAP clients, OLAP servers, relational database clients, relational database servers, etc.))

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colby in view of Cushing and Arning, U.S. Patent Application Publication No. 2001/0054034 (hereinafter Arning).

Regarding claim 2, Colby in view of Cushing teaches all the features with respect to claim 1 above including:
one or more of the data sources are selected from the group consisting of spreadsheets, (Cushing col. 2, line 55-col. 3, line 6: The client systems may include an OLAP client 20, such as a spreadsheet, report generator, or other client software, and present any graphical user (e.g., GUI, etc.) or other interface (e.g., command line prompts, menu screens, etc.) to solicit queries from users and display results)
Colby in view of Cushing does not expressly disclose:
one or more of the data sources are selected from the group consisting of ... text files, and CSV files.
However, Arning teaches:
 one or more of the data sources are selected from the group consisting of spreadsheets, text files, and CSV files. (Arning ¶ 0043: second multi-dimensional database has data stored in a spreadsheet data file; ¶ 0085: spreadsheet data file is a comma separated values (.CSV) file) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the relationship table and the resultant computed table based on granular aggregation as in Colby with the multiple multidimensional databases of Arning.
In addition, both of the references (Colby and Arning) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as facilitating data access.
Motivation to do so would be to improve the functioning of the table querying and return as in Colby with the multi-dimensional database access through indices and also involving provision of desired results to a user as in Arning (¶ 0042-0044). Motivation to do so would also be to provide capabilities for exploration and visualization of result data against a subject multi-dimensional database as seen in Arning (¶ 0040-0044).

Claims 3 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colby in view of Cushing and Dipper, U.S. Patent Application Publication No. 2010/0005114 (hereinafter Dipper).

Regarding claims 3 and 15, Colby in view of Cushing teaches all the features with respect to claims 1 and 14 above but does not expressly disclose:
wherein a first data source of the two or more data sources is designated as a primary data source and each of the other data sources of the two or more data sources is designated as a secondary data source.
However, Dipper teaches:
wherein a first data source of the two or more data sources is designated as a primary data source and each of the other data sources of the two or more data sources is designated as a secondary data source. (Dipper FIG. 1, ¶ 0016-0018 describe repository 170 of server system 130; ¶ 0020: the source (e.g., client system 190) of the data being posted (e.g., written and/or stored) to the repository 170; [server system 130 corresponds to primary data source; client system 1390 corresponds to secondary data source]; see FIG. 3, ¶ 0023 discussing the server system 130 receiving data from client system 190) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the intermediate relationship table and the source tables of Colby with the key identifiers for relationship tracking as in Dipper.
In addition, both of the references (Colby and Dipper) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of related data fields.
Motivation to do so would be to improve the functioning of the table aggregation and interplay involving differing levels of granularity as in Colby with the table links of Dipper. Motivation to do so would also be to require fewer indexes and to enhance performance as seen in Dipper (¶ 0004).


Claims 4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colby in view of Cushing and Dipper and Smith, U.S. Patent Application Publication No. 2010/0005054 (hereinafter Smith).

Regarding claims 4 and 16, Colby in view of Cushing and Dipper teaches all the features with respect to claims 3 and 15 above including:
wherein joining the first data source with the second data source comprises performing an …join locally at the client device with an intermediate data set from the primary data source... (Cushing col. 3, line 28-col. 4, line 3: The request preferably includes a cross-join involving plural hierarchies of data attributes of the same dimension; the OLAP server at step 250 forms a set of tuples by cross-joining the members of the current dimension that are included in the request; col. 5, line 43-col. 6, line 51: the information in the above Tables is considered to have been loaded into an OLAP system; The OLAP server cross-joins names with genders, and filters out the non-existing pairs)
Colby in view of Cushing and Dipper does not expressly disclose:
wherein joining the first data source with the second data source comprises performing an outer join locally at the client device with an intermediate data set from the primary data source as the outer data set with respect to all other data sets.
However, Smith teaches:
…performing an outer join… with an intermediate data set from the primary data source as the outer data set with respect to all other data sets. (Smith ¶ 0044, FIG. 6: outer join between two tables in a conventional table-based relational database schema) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the query resultant computed table based on granular aggregation as in Colby with the querying of joined data from multiple tables of Smith.
In addition, both of the references (Colby and Smith) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as querying data from multiple tables.
Motivation to do so would be to improve the functioning of the table aggregation, construction, and interplay of Colby with the outer joins of Smith. Motivation to do so would also be to forgo requirements that there be matching records in joined tables (Smith ¶ 0044) as well as to efficiently query and retrieve structured data that can be stored in multiple tables as taught by Smith (¶ 0009).

Claims 6 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colby in view of Cushing and Dipper and Stolte, U.S. Patent Application Publication No. 2011/0131250 (hereinafter Stolte) and Brown, U.S. Patent Application Publication No. 2009/0319548 (hereinafter Brown).

Regarding claims 6 and 18, Colby in view of Cushing and Dipper and Stolte and Brown teaches all the features with respect to claims 3 and 15 above but does not expressly disclose:
wherein rolling up the combined data set comprises aggregating measure fields from the second data source,
including generating a query for the primary data source that includes adding one or more linking fields, wherein the linking fields correspond to fields in the secondary data sources.
However, Brown teaches:
including generating a query for the primary data source that includes adding one or more linking fields, (Brown ¶ 0032, FIG. 5: the component accesses the primary data store to retrieve information about the entity;  the component may store an entry identifier [linking field] from the secondary data store along with the entry in the primary data store to associate the information in the secondary data store with the related entry in the primary data store; retrieved information may contain a reference to a secondary data store that contains additional information about the entity; FIG. 1, ¶ 0015-0017 further emphasize the primary and secondary data stores)
wherein the linking fields correspond to fields in the secondary data sources. (Brown ¶ 0032: the component sends a response to the request that contains the information from the primary data store and the additional information from the secondary data store) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the relationship table and the resultant computed table based on granular aggregation as in Colby as modified with the aggregation of data stored in multiple data stores of Brown.
In addition, both of the references (Colby as modified and Brown) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of data aggregation.
Motivation to do so would be to improve the functioning of the table aggregation, construction, and interplay of Colby as modified with the entry association of Brown. Motivation to do so would also be to allow access from multiple tables as if it were originating from one table (Brown ¶ 0006) as well as to optimize storage and memory usage as taught by Brown (¶ 0014).


Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colby in view of Cushing and Dipper and Benson, U.S. Patent Application Publication No. 2013/0080584 (hereinafter Benson).

Regarding claim 8, Colby in view of Cushing and Dipper teaches all the features with respect to claim 7 above but does not expressly disclose:
identifying the second group of one or more dimension fields comprises matching data fields in the primary data source to data fields in each secondary data source based on field names and data types corresponding to each field in the primary and secondary data sources.
However, Benson teaches:
identifying the second group of one or more dimension fields comprises matching data fields in the primary data source to data fields in each secondary data source based on field names and data types corresponding to each field in the primary and secondary data sources. (Benson FIG. 3C, ¶ 0036: create links between fields 306 and fields 308 [from separate streams]; ¶ 0037: identifies corresponding fields based on data type matching and field identifier similarity) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the intermediate relationship table and the source tables of Colby with the field linking for data integration of Benson.
In addition, both of the references (Colby and Benson) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of data fields.
Motivation to do so would be to improve the functioning of the table aggregation and interplay involving differing levels of granularity as in Colby with the field links of Benson. Motivation to do so would also be to link fields across two separate data sources in an efficient manner without requiring manual field-by-field linking as taught by Benson (¶ 0006-0007).

Regarding claim 9, Colby in view of Cushing and Dipper teaches all the features with respect to claim 3 above but does not expressly disclose:
identifying the second group of one or more dimension fields comprises prompting the user to identify linking fields between the primary data source and each of the secondary data sources when linking fields cannot be determined automatically based on field names and data types.
However, Benson teaches:
identifying the second group of one or more dimension fields comprises prompting the user to identify linking fields between the primary data source and each of the secondary data sources when linking fields cannot be determined automatically based on field names and data types. (Benson ¶ 0050: If, however, at step 414 a match based on string match values is not found, the end-user may manually link the first output field with any unlinked candidate input fields (FIG. 4B)) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the intermediate relationship table and the source tables of Colby with the field linking for data integration of Benson.
In addition, both of the references (Colby and Benson) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of data fields.
Motivation to do so would be to improve the functioning of the table aggregation and interplay involving differing levels of granularity as in Colby with the field links of Benson. Motivation to do so would also be to link fields across two separate data sources in an efficient manner without requiring manual field-by-field linking as taught by Benson (¶ 0006-0007).



Claims 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colby in view of Cushing and Wolge et al., U.S. Patent Application Publication No. 2013/0159307 (filed October 15, 2012; hereinafter Wolge).

Regarding claims 12 and 19, Colby in view of Cushing teaches all the features with respect to claims 1 and 14 above but does not expressly disclose:
wherein at least two data sources of the two or more distinct data sources are not collocated.
However, Wolge teaches:
wherein at least two data sources of the two or more distinct data sources are not collocated. (Wolge ¶ 0087: a mass storage device 704, an operating system 705, Data Analysis software 706, data 707, a network adapter 708, system memory 712, an Input/Output Interface 710, a display adapter 709, a display device 711, and a human machine interface 702, can be contained within one or more remote computing devices 714a,b,c at physically separate locations)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the relationship table and the resultant computed table based on granular aggregation as in Colby as modified with the data conversion of Wolge.
In addition, both of the references (Colby as modified and Wolge) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as management of data aggregation.
Motivation to do so would be to improve the functioning of the table aggregation, construction, and interplay of Colby as modified with the built conversion structures of Wolge.


Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Albrecht et al., “Query Plan Enhancement”
Albrecht FIGs. 11, ¶ 0084 refers to using derived tables in lieu of temporary tables, providing an ability to create derived tables and to use them within a query included in a query plan. Albrecht also refers to using a SELECT statement to obtain a result set of requested data for a  query in this passage. These teachings are relevant to the claim language of objected claims 5 and 17.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 11:00am-7:00pm ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                         December 16, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164